IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DENNIS MILSTEIN                          : No. 726 MAL 2015
                                         :
                                         :
           v.                            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
THE TOWER AT OAK HILL                    :
CONDOMINIUM ASSOCIATION AND              :
LOWER MERION TOWNSHIP                    :
                                         :
                                         :
PETITION OF: THE TOWER AT OAK            :
HILL CONDOMINIUM ASSOCIATION             :

LOWER MERION TOWNSHIP AND                : No. 727 MAL 2015
DENNIS MILSTEIN,                         :
                                         :
                  Respondents            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
THE TOWER AT OAK HILL                    :
CONDOMINIUM ASSOCIATION,                 :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.